FINANCIAL COMMUNICATIONS CONSULTING AGREEMENT

This consulting agreement (“Agreement”), effective as of September 10, 2008, is
entered by and between CX2 Technologies is a Nevada corporation (“the Company or
“Company”) and Wall Street Resources, Inc., a Florida corporation
(“Consultant”).

RECITALS

WHEREAS, the Company is a public company with its shares of common stock trading
under the symbol “CXTO” on the OTCBB exchange in the United States; and

WHEREAS, Consultant has experience in the area of security analysis, corporate
finance, investor communications; and

WHEREAS, the Company desires to engage the services of Consultant to provide
written financial materials including, but not limited to, comprehensive
Analytical Profiles, Summary Reports and Equity Notes, as well as providing
investor relations services and communications with existing shareholders,
brokers, dealers and other investment professionals, as to the Company’s current
and proposed activities;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the Company and
Consultant agree as follows:




 

 

 

1.

Term of Consultancy The Company engages Consultant to act in a consulting
capacity to the Company, and Consultant agrees to provide services to the
Company commencing on the date first set forth above and ending twelve months
after the execution of this agreement (the “term of this Agreement”).

 

 

2.

Duties of Consultant  The Consultant will generally provide the following
consulting services (the “Services”) during the term of this Agreement:

 

 

 

 

a.

Provide written analytical coverage and reports, advise and assist the Company
in developing and implementing appropriate plans and materials for presenting
the Company and its business plans, strategy and objectives to the financial
community;

 

 

 

 

b.

Write and disseminate four comprehensive Analytical or Corporate Profiles and or
Updates regarding the Company to shareholders, brokers, dealers and other
investment community professionals and the general investing public within the
Consultant’s network;

 

 

 

 

c.

Create and update 2 page glossy fact sheet;

 

 

 

 

d.

Create and update two to six Summary Reports ;

 

 

 

 

e.

Write and distribute Equity Notes when applicable during contract period;

 

 

 

 

f.

Include a company write up in 12 monthly newsletters;

 

 

 

 

g.

Include a company write up in 240 daily newsletters;

 

 

 

 

h.

Featured the company on the Wall Street Resource, Inc. website with a dedicated
web page;

 

 

3.

Allocation of Time and Energies The Consultant will perform the Services in a
professional manner in accordance with accepted industry standards and in
compliance with applicable securities laws and regulations. Although no specific
hours-per-day requirement will be required, the parties acknowledge and agree
that a disproportionately large amount of the effort to be extended and the
costs to be incurred by the Consultant, and the benefits to be received by the
Company, are to be expected to occur upon and shortly after, and in any event,
within two months of the effectiveness of this Agreement. It is explicitly
understood that Consultant’s performance of its duties hereunder will in no way
be measured by the price of the Company’s common stock, nor the trading volume
of the Company’s common stock. It is understood that the Company is entering
into this Agreement with the understanding that Gerald N. Kieft and or Paul
Silver will be the principal(s) of Consultant during the entire term of this
Agreement.

 

 

 

1



                

             



 

 

 

 

 

4.

Remuneration  As full and complete compensation for Consultant’s agreement to
perform the Services, the Company shall compensate the Consultant as follows:

 

 

 

 

a.

For undertaking this engagement and for other good and valuable consideration,
the Company agrees to issue and deliver to the Consultant a “Commencement
Bonus”, payable in the form of 1,000,000 shares of the Company’s 144 restricted
Common Stock (“Common Stock”) and $0.00 in cash. The 144 restricted Common Stock
portion of the Commencement Bonus shall be issued to the Consultant immediately
following execution of this Agreement and shall, when issued to the Consultant,
be fully paid and non-assessable. The Company understands and agrees that
Consultant has forgone significant opportunities to accept this engagement and
the Company derives substantial benefit from the execution of this Agreement and
the ability to establish its relationship with Consultant. The shares of Common
Stock issued as a Commencement Bonus, therefore, constitute payment for
Consultant’s agreement to consult with the Company and are a nonrefundable and
non-ratable retainer (with the exception of the provisions set forth in Section
15 below). Such Shares are not a prepayment for future services. If the Company
attempts to terminate this Agreement prior to the expiration of its term for any
reason whatsoever, it is agreed and understood that Consultant will not be
requested or demanded by the Company to return any of the Shares paid to it
hereunder. Consultant aggress to a leak out provision for the Common Stock and
is limited to selling 200,000 shares per month once the restriction has been
lifted from the certificate.




 

 

 

5.

Finder’s Fee

 

 

 

 

a.

If, during the term of this Agreement, or within one-year thereafter, any Fee
Transaction(s) (as herein defined) occur(s), then the Company shall pay to
Consultant a finder’s fee (the “Fee”) as follows and is herein defined).

 

 

 

 

b.

 




 

 

 

 

 

 

WSR Funding Referral FeesFunding/Transaction Amount

 

Fee

 

$

100,000 to $250,000

 

$

5,000

 

$

250,000 to $500,000

 

$

10,000

 

$

500,000 to $750,000

 

$

15,000

 

$

750,000 to $1 million

 

$

20,000

 

$

1 million to $2.49 million

 

$

30,000

 

$

2.49to $5 million

 

$

50,000

 

$

5 to $10 million

 

$

100,000

 

$

10 million plus

 

$

150,000

 




 

 

 

 

c.

The term “Fee Transaction” means any investment made directly or indirectly in,
or debt financing provided to or for the benefit of, the Company or its
shareholders by any third party originally introduced by Consultant to the
Company during the term of this Agreement and not previously known to the
Company or its consultants. The term “Consideration” means the aggregate amount
of cash and the fair market value (on the date of payment) of securities or
assets received by, or for the benefit of, the Company or its shareholders in
connection with a Fee Transaction. “Consideration” includes, but is not limited
to, the total fair market value of (a) cash, securities, assets and other
tangible property received by the Company or its shareholders in a Fee
Transaction, or distributable to the Consultant or its shareholders upon
liquidation or dissolution of the Consultant following a Fee Transaction, (b)
any amounts payable to the Company or its shareholders under any non-compete
agreement or other agreements entered into in connection with a Fee Transaction,
and (c) any compensation payable to any shareholder of the Company under any
employment or consulting contract entered in connection with a Fee Transaction
but only to the extent such compensation exceeds the then-current compensation
of such shareholder.

 

 

 

 

d.

If the Consideration shall consist entirely of cash paid at the closing of a Fee
Transaction, the fee payable to Consultant shall be paid to Consultant upon such
closing. To the extent the Consideration is paid at closing and consists wholly
or partially of stock, other securities or other property (other than cash), the
Company shall use its best efforts to make a cash




 

 

Initial ______,______

 

2



                

             



 

 

 

 

 

payment to Consultant at closing, equivalent to the “Fair Value” of such
Consideration, defined as the fair value to be agreed upon between Consultant
and the Company and taking into account appropriate discounts for any applicable
holding periods, volume, contractual, legal or other limitations or restrictions
on sale or transfer, “blockage discounts” or any other limitations or
restrictions on alienation with respect to any such stock, other securities or
other property; however, if such valuation is not feasible or practicable, or if
such fair value is not agreed upon, a portion of Fee may be paid to Consultant
in the same form (i.e., stock, other securities or other property) and in the
same proportions in which the Consideration is received by the Company or its
stockholders, as the case may be.

 

 

 

 

e.

If the Consideration shall consist entirely of cash, but the payment(s) of all
or any portion(s) of the Consideration shall be deferred and shall not be made
until after closing of a Fee Transaction, the Company may, in its discretion,
pay to Consultant the Fee on the same pro rata basis and at the same time or
times as the Consideration is received by the Company or the Company’s
stockholders (as the case may be). If any of the deferred payment(s) of the
Consideration consists wholly or partially of stock, other securities or other
property (other than cash), then with respect to each such payment, the Company
shall use its best efforts to make a cash payment to Consultant equivalent to
the Fair Value of such Consideration; however, if such determination of Fair
Value is not feasible or practicable or if such Fair Value is not agreed upon, a
portion of the Fee may be paid to Consultant in the same form (i.e., stock,
other securities or other property) at the same time and in the same proportion
in which the Consideration is received by the Company or its stockholders, as
the case may be.

 

 

 

 

f.

Notwithstanding all of the foregoing provisions of this Section Five (5), in
lieu of payment of portions of the Fee as the Consideration is so received, the
Company may, at its option, pay to the Consultant the entire Fee in cash at
closing, discounted to take into account the reasonably projected rate of
inflation, and the period over which the Consideration is to be received, the
then-generally-prevailing interest rate for unsecured debt obligations for such
period of time of corporate borrowers of the highest credit standing, and, if
applicable, the factors set forth in Section Five, paragraph d, with regard to
Consideration in the form of stock, other securities or other property.

 

 

 

 

g.

The Fee payable to Consultant will be in addition to any fees payable by the
Company to any other intermediary, if any, which shall be per separate
agreements negotiated between the Company and such other intermediary.  In
reference to the Company procuring financing sources and acquisition and merger
candidates through Consultant which qualify as a Fee Transaction, it is
specifically understood that Consultant is not nor does it hold itself out to be
a Broker/Dealer or investment adviser, but rather merely a “Finder”.




 

h.

It is further understood that the Company, and not Consultant, is responsible to
perform any and all due diligence on any lender, equity purchaser or
acquisition/merger candidate introduced to it by Consultant under this
Agreement, prior to the Company receiving funds or closing on any acquisition.

 

 

 

 

i.

Consultant will notify the Company of introductions it makes for potential
sources of financing or acquisitions in a timely manner (within three (3) days
of each introduction). If the Company has a preexisting relationship with such
nominee and believes such party should be excluded from the Agreement, then the
Company will notify Consultant immediately of such circumstances via facsimile
memo (“fax”).




 




6.

Expenses:  Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items for which the Company will reimburse Consultant.
Such extraordinary items include travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners for large groups of
investment professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
and like expenses which must be approved by the Company prior to its incurring
an obligation for reimbursement.

 

 

7.

Indemnification:

 

 

 

 

a.

The Company agrees to indemnify and hold harmless Consultant, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by the Company of its obligations under this Agreement and/or the
Company’s actions in connection with the transactions and/or activities
contemplated herein.

 

 

 

 

b.

Consultant agrees to indemnify and hold harmless Company, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by Consultant of its obligations under this Agreement and/or the
Consultant’s actions in connection with the transactions and/or activities
contemplated herein.

 

 

 

 

 



Initial ______,______

 



3



                

             



 

 

 8.

Representations:  The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant are
accurate, and the Consultant warrants and represents that all communications by
Consultant with the public, with respect to the financial affairs, operations,
profitability, and strategic planning of the Company, will be in accordance with
information provided to it by the Company.  The Consultant may rely upon the
accuracy of the information provided by the Company without independent
investigation. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the Services set forth herein. Consultant acknowledges that to the best
of its knowledge, the performance of the Services will not violate any rule or
provision of any regulatory agency having jurisdiction over Consultant.
Consultant acknowledges that to the best of its knowledge, Consultant and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities law. The Company
acknowledges that to the best of its knowledge that it has not violated any rule
or provision of any regulatory agency having jurisdiction over the Company. The
Company also acknowledges that, to the best of its knowledge, the Company is not
the subject of any investigation, claim, decree or judgment involving any
violation of the SEC or securities laws.

 

 

9.

Status as Independent Contractor:  Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements, without the express written consent of the entity
to be bound.

 

 

10.

Attorneys’ Fees:  If any legal action(s) or any arbitration or other
proceeding(s) is brought for the enforcement or interruption of the Agreement,
or because of alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorney’s’ fees and other costs in
connection with that action(s) or proceeding(s), in addition to any other relief
to which they may be entitled.

 

 

11.

Waiver:  The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

 

12.

Notices:  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address set forth herein below:




 

 

Company Address:

Consultants Address:

 

 

CX2 Technologies, Inc.

Wall Street Resources, Inc.

3700 Airport Road, Suite 410B

2646 SW Mapp Road, Suite 303

Boca Raton, FL 33431

Palm City, FL 34990




 

 

13.

Choice of Law, Jurisdiction and Venue:  This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Florida, without giving effect to its conflict of laws or choice of law
principles.

 

 

14.

Arbitration:  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Wilmington, Delaware in accordance with the applicable rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.

 

 

15.

Due Diligence Period:  The Consultant retains the right to terminate this
Agreement for thirty (30) days from the effectiveness of this Agreement while
Consultant completes due diligence. Consultant explicitly understands that all
Cash, Common Stock, Options or any other compensation received by the Consultant
from the Company will be forfeited and returned to the company within five (5)
days of written termination of the Agreement.

 

 

16.

Right to Change Opinion:  It is explicitly understood that forecasts, price
targets and ratings are based heavily upon timely information supplied by the
Company that is deemed to be realistic and accurate. Consultant reserves the
right to revise their opinion regarding, but not limited to, revenue
projections, income projections, price targets or rating in light of new
information or if any prior information is found to be inaccurate or misleading.
It is further agreed that Consultant reserves the right to revise their opinion
regarding, but not limited to, revenue projections, income projections, price
targets or rating in light of any significant or material change in the Company
including, but not limited to, excessively dilutive financing, change in
business model, merger, acquisition or change in management.

 

 

 

4



                

             



17

Agreement:  This Agreement contains the entire agreement of the parties relating
to the subject matter hereof. This Agreement and its terms may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.




 

 

 

AGREED TO:

 

 

 

 

 

“The
Company”                                                                                                       

CX2 Technologies, Inc.

 

3700 Airport Road, Suite 410B

 

Boca Raton, FL 33431

 

 

 

Dated: September 10, 2008

By:

 /s/ Michael Rand

 

 




 

 

Michael Rand

 

 

Chief Executive Officer

 

 

and Its Duly Authorized Officer

 

 

 

“Consultant”

Wall Street Resources, Inc.

 

2646 SW Mapp Road

 

Suite 303

 

Palm City, FL 34990

 

 

 

Dated: September 10,2008

By:

 /s/Gerald N. Kieft

 

 




 

 

Gerald N. Kieft

 

 

President

 

 

and Its Duly Authorized Officer

 

 

 



Initial ______,______

 



5



                

             

